NO. 30642

lN THE SUPREME COURT OF THE STATE OF HAWA

 

P. sPENcER J0HNsoN, Petit:@ner,

 

VS.

THE HONORABLE PAUL T. MURAKAMI, JUDGE OF THE FAMILY
COURT OF THE FIRST CIRCUIT, STATE OF HAWAl‘I, and
LESLEY D. JOHNSON, Respondents.

ORlGlNAL PROCEEDlNG
(FC-D NO. lO-1-O437)

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner P. Spencer Johnson’s
petition for a writ of mandamus and the papers in support, it
appears that petitioner can seek review of the April 8, 2010
post-nuptial agreement order by appealing from the order finally

dividing property and debts in FC~D No. 10-l-O§37. See Eaton v.

Eaton, 7 Haw. App. lll, ll8, 748 P.2d 80l, 805 (l987).

Therefore, petitioner is not entitled to mandamus relief. See

Kema v. Gaddis, 91 HawaiU_200, 204, 982 P.2d 334, 338 (l999) (A

writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action. Such writs are
not intended to supersede the legal discretionary authority of
the lower courts, nor are they intended to serve as legal

remedies in lieu of normal appellate procedures.). Accordingly,

lT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

DATED: Hon@iuiu, Hawai‘i, August 12, 2010.

owe

v‘st,',aia c»_“v\zu